Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2019

                                      No. 04-18-00974-CV

                 IN THE INTEREST OF L.G., J.G., AND J.G., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-1222-CV-D
                          Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
        In this parental rights termination suit initiated by the children’s grandparents, the court
reporter advised this court that Appellant has not paid for the record and Appellant is not entitled
to a free record.
         On January 18, 2019, we ordered Appellant to timely provide written proof to this court
that (1) the reporter’s record has been paid or arrangements have been made to pay the reporter’s
fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        In her response, Appellant makes no mention of any arrangement to pay the reporter’s fee
or her right to a free record. Instead, she asserts that the trial court erred in denying her motion
for continuance, the error was harmful, and she prays that her response be accepted and for other
relief consistent with her response.
       Given Appellant’s response, we conclude Appellant is not entitled to a free reporter’s
record and she has chosen to proceed without a reporter’s record.
       We ORDER Appellant to file an appellate brief with this court within TWENTY DAYS
of the date of this order. The brief must fully comply with the Texas Rules of Appellate
Procedure. See, e.g., TEX. R. APP. P. 9, 38. If the brief fails to comply with the applicable rules,
Appellant’s brief may be stricken and Appellant ordered to file an amended brief.
         The court will only “consider and decide those issues or points [raised in Appellant’s
brief] that do not require a reporter’s record for a decision.” See id. R. 37.3(c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court